        Case 3:19-cv-00322-JWD-EWD               Document 1      05/22/19 Page 1 of 42




                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA



 ANNE WHITE HAT, RAMON MEJÍA,                              CIVIL ACTION NO.
 KAREN SAVAGE, SHARON LAVIGNE, HARRY
 JOSEPH, KATHERINE AASLESTAD, PETER
 AASLESTAD, THEDA LARSON WRIGHT,
 ALBERTA LARSON STEVENS, JUDITH                            JUDGE
 LARSON HERNANDEZ, RISE ST. JAMES, 350
 NEW ORLEANS, and LOUISIANA BUCKET
 BRIGADE,                                                  MAGISTRATE JUDGE
        Plaintiffs,

        vs.

 JEFF LANDRY, in his official capacity as
 Attorney General of Louisiana; BO DUHÉ, in
 his official capacity as District Attorney of the
 16th Judicial District Attorney’s Office;
 RONALD J. THERIOT, in his official
 capacity as Sheriff of St. Martin Parish,

        Defendants


              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       NOW INTO COURT, through undersigned counsel, come the above-named Plaintiffs

who, pursuant to 42 U.S.C. §§ 1983 and 1988, bring this facial and as-applied challenge to the

2018 amendment to La. R.S. 14:61, the law prohibiting unauthorized entry of a critical

infrastructure, and allege the following:

                                        INTRODUCTION

   1. In 2018, the Louisiana Mid-Continent Oil and Gas Association (LMOGA) drafted and

proposed an amendment to Louisiana’s Critical Infrastructure law, which was passed by the

legislature, that is so vague, overly broad, and sweeping in scope that people in the state cannot

be sure of where in the vicinity of Louisiana’s vast 125,000-mile network of pipelines they can

                                                     1
        Case 3:19-cv-00322-JWD-EWD               Document 1       05/22/19 Page 2 of 42




legally be present, who decides where they can be present, or what conduct is prohibited that can

subject them to up to five years in prison, with or without hard labor. And, as more than a dozen

arrests of peaceful protesters under the new law demonstrate, its actual aim is to chill, and

harshly punish, speech and expression in opposition to pipeline projects LMOGA promotes.

   2. The amended statute, La. R.S. 14:61, is unconstitutional on its face and as applied

because: 1) it is vague as it does not provide adequate notice to plaintiffs and others, as well as

state actors who must enforce the law, what conduct is prohibited and where, and allows for

arbitrary and discriminatory enforcement; 2) it is overbroad and has the effect of chilling

constitutionally protected speech or expression; and 3) targets speech and expressive conduct

with a particular viewpoint for harsher punishment.

   3. Before August 1, 2018, La. R.S. 14:61 prohibited unauthorized entry of critical

infrastructure which was comprised of facilities like refineries, chemical manufacturing facilities,

and water treatment plants which occupy visible and discrete land areas often completely

enclosed by physical barriers and/or clearly demarcated by signs. The law gave notice to those

who would enter such facilities without authorization, or remain after being forbidden, that they

were on specially designated and protected property.

   4. As of August 1, 2018, the definition of critical infrastructure includes the vast network of

125,000 miles of pipelines running through Louisiana, the overwhelming majority of which is

not visible or clearly marked.

   5. Landowners with pipelines running through their properties, pedestrians walking along

public roads, sidewalks, or other public spaces that may have pipelines running underneath,

recreational boaters and commercial vessels in waters through which pipelines may run, now

cannot be sure of where they can lawfully remain present, what conduct is prohibited, when,



                                                  2
        Case 3:19-cv-00322-JWD-EWD              Document 1       05/22/19 Page 3 of 42




where, or why it is prohibited, or even who determines whether it is prohibited and how. Yet

they face a sentence of up to five years in prison, with or without hard labor, for being on or near

a type of critical infrastructure which could be completely invisible and virtually anywhere.




Source: Louisiana Department of Natural Resources



   6. On its face, the law as amended to include pipelines is vague and thus constitutionally

defective. As applied, the law’s vagueness, overbreadth, and unconstitutional aim are glaringly

apparent in the felony arrests of pipeline opponents engaged in non-violent protest immediately

after the law went into effect.

                                                 3
        Case 3:19-cv-00322-JWD-EWD               Document 1       05/22/19 Page 4 of 42




   7. Before August 1, 2018, those who engaged in peaceful demonstrations or civil

disobedience in the vicinity of pipelines or pipeline construction sites faced the possibility of a

misdemeanor charge of trespass if they remained on the property after being forbidden. As of

August 1, 2018, they now face felony charges carrying the possibility of up to five years

imprisonment, with or without hard labor, and up to $1,000.00 in fines.

   8. At the time the legislation was introduced by LMOGA, construction had begun on the

Bayou Bridge Pipeline (BBP), a highly controversial pipeline that would be connected to the

same network of pipelines linking the also-controversial Dakota Access Pipeline (DAPL). The

Bayou Bridge Pipeline runs 162.5 miles from Lake Charles to St. James, through 700 bodies of

water, including the Atchafalaya Basin and Bayou LaFourche, the source of drinking water for

the United Houma Nation and other surrounding communities.

   9. The Bayou Bridge Pipeline was being fought by opponents in federal and state courts,

including people living in communities that would be impacted by the pipeline, such as St.

James, a predominately African-American community where the pipeline would pump an

additional 500,000 barrels of oil a day into a district already overrun and polluted by

petrochemical facilities. The pipeline was also opposed by indigenous leaders and environmental

justice activists raising concerns about leaks and spill records of the companies involved in the

project, and the role of pipelines in exacerbating coastal land loss in Louisiana. Crawfishers who

depend on access to clean waterways and wetlands for their business and survival, and

landowners whose property was targeted by the company for expropriation were also opposing

the pipeline.

   10. On August 9, 2018, days after the law went into effect, the first criminal charges were

levelled against Water Protectors – demonstrators non-violently protesting the Bayou Bridge



                                                  4
          Case 3:19-cv-00322-JWD-EWD             Document 1        05/22/19 Page 5 of 42




pipeline from kayaks in a navigable waterway. More arrests and felony charges under the newly

amended law followed over the next several weeks. Those arrested included demonstrators

canoeing in navigable waters, observing and sitting in trees, as well as a journalist covering the

events.

   11. As of the date of this filing, there have been more than a dozen arrests of people

peacefully protesting and a journalist covering the events who were charged with felonies for

acts which would have been charged as misdemeanor trespass before August 1, 2018 – and only

if in fact those arrested did not have permission or a legal right to remain on the property in the

first place. They now face the possibility of prosecution and, if found guilty, up to five years in

prison and heavy fines.

   12. Many of these arrests were on property where the pipeline company itself was trespassing

and did not have a legal right of way or easement, and the protesters had the permission of co-

owners of the property to be present. In fact, a Louisiana state court issued a ruling after a trial in

November 2018 that BBP was guilty of trespass on the very property where it had directed its

agents to apprehend, detain, handcuff, and arrest peaceful protestors

   13. The Louisiana law emerged as part of a national trend of similar legislation pursued by

oil and gas interests aimed at cracking down on and chilling protests against fossil fuel

infrastructure projects, which are taking place as part of an important national debate about the

worsening environment and climate crisis. It is therefore no accident that the law was invoked

immediately after its passage by a private security company working in tandem with local law

enforcement at the behest of a private oil pipeline company.




                                                   5
          Case 3:19-cv-00322-JWD-EWD              Document 1       05/22/19 Page 6 of 42




                                  NATURE OF THE ACTION

   14. It is among the most basic, fundamental principles in American jurisprudence that a

statute violates due process when its prohibitions are vague and not clearly defined because “[n]o

one may be required at peril of life, liberty or property to speculate as to the meaning of penal

statutes.” Lanzetta v. N.J., 306 U.S. 451, 453 (1939). A law is also void for vagueness when it

lacks explicit standards to guide those enforcing the law and can lead to arbitrary and

discriminatory enforcement. Smith v. Goguen, 415 U.S. 566, 574 (1974). See also, FCC v. Fox

Television Stations, Inc. 567 U.S. 239, 253-54 (2012) (“precision and guidance are necessary so

that those enforcing the law do not act in an arbitrary or discriminatory way”). Moreover,

“[w]hen speech is involved, rigorous adherence to those requirements is necessary to ensure that

ambiguity does not chill protected speech.” Id.

    15.        The amended statute is unconstitutional because it is void for vagueness,

overbroad, targets speech and expressive conduct, and singles out a particular viewpoint for

harsher punishment. Plaintiffs are entitled to (i) declaratory relief under Rule 57 of the Federal

Rules of Civil Procedure and 28 U.S.C. § 2201 declaring La. R.S. 14:61 as amended

unconstitutional under the First and Fourteenth Amendments to the United States Constitution

and (ii) injunctive relief under Rule 65 of the Federal Rules of Civil Procedure enjoining the

enforcement of La. R.S. 14:61 as amended.

                                         JURISDICTION

   16. Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to redress the deprivation

under color of state law of rights secured by the United States.

   17. This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and jurisdiction

to grant the requested declaratory and injunctive relief pursuant to 28 U.S.C. § 2201 and Rules



                                                  6
            Case 3:19-cv-00322-JWD-EWD           Document 1        05/22/19 Page 7 of 42




57 and 65 of the Federal Rules of Civil Procedure, and the general legal and equitable powers of

the Court.

    18. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

portion of the events giving rise to Plaintiffs’ claims occurred in this district. Venue is also

appropriate under 28 U.S.C. § 1391(b)(1) because at least one Defendant resides in this judicial

district.

                                             PARTIES

Plaintiffs

    A. Pipeline Opponents and Journalist Arrested and Charged with Felonies Under the
       New Law: Anne White Hat, Ramon Mejía, and Karen Savage

    19. ANNE WHITE HAT is Sicangu Lakota, originally from Rosebud, South Dakota, who

has been a resident of Louisiana for more than nine years. White Hat was part of an indigenous-

led opposition to the Bayou Bridge Pipeline in Louisiana. She was arrested on September 18,

2018, after leading a prayer ceremony at a boat launch near St. Martinville, Louisiana, and

charged with two felony counts under La. R.S. 14:61 for unauthorized entry of a critical

infrastructure that allegedly occurred on September 3, 2018, near a pipeline construction site in

the Atchafalaya Basin. White Hat had been present on the property in question as a Water

Protector with the permission of co-owners. She engaged in non-violent protest against and

monitoring of the pipeline project and was trying to raise awareness about the fact that the

pipeline was being constructed on the property illegally, a fact later confirmed as the company

was found by a Louisiana court to have been trespassing at the time. White Hat is currently

facing the possibility of prosecution for the two felony charges that are subject to a combined 10

years imprisonment. The pending charges have affected her life and her ability to engage in

further demonstrations against the Bayou Bridge pipeline and other petrochemical projects.


                                                   7
        Case 3:19-cv-00322-JWD-EWD              Document 1       05/22/19 Page 8 of 42




   20. RAMON MEJÍA is an eighth-grade social studies teacher and a founding member of

#VetsVsHate, a national grassroots initiative founded by war veterans to overcome racism and

bigotry, and resides in Biloxi, Mississippi. Mejía was arrested on August 18, 2018, while

engaged in non-violent protests with other Water Protectors against the Bayou Bridge Pipeline in

the Atchafalaya Basin on property where he was present with the permission of co-owners, and

where the pipeline company was later found by a court to have been trespassing at the time

Mejía was arrested. Mejía was charged under La. R.S. 14:61 with unauthorized entry of a critical

infrastructure and faces the possibility of prosecution and a sentence of up to five years in prison

and a heavy fine.

   21. KAREN SAVAGE is an investigative journalist and photojournalist who covers stories

on criminal justice and the environment, and a resident of New York, New York. Savage was

arrested and charged with unauthorized entry of a critical infrastructure on August 18, 2018,

while observing protests of the Bayou Bridge Pipeline on property in the Atchafalaya Basin,

where she and protesters had permission of co-owners to be present. Savage was later arrested a

second time on September 18, 2018, along with White Hat, for unauthorized entry of a critical

infrastructure that allegedly occurred on September 3, 2018, during protests of the construction

of the Bayou Bridge Pipeline. Savage was charged under La. R.S. 14:61 with unauthorized entry

of a critical infrastructure. She now faces the possibility of prosecution and a combined 10 years

imprisonment as well as heavy fines. The law, with its harsh penalties has impacted and chilled

her ability to observe and report on events that are of great public concern.

B. Landowners

   22. SHARON LAVIGNE is a resident of Louisiana, who lives and owns property in the

predominately African-American Fifth District of St. James Parish, which is heavily pervaded by


                                                 8
        Case 3:19-cv-00322-JWD-EWD              Document 1      05/22/19 Page 9 of 42




petrochemical facilities, including tank farms, and pipelines. Part of Lavigne’s property, which

has been in her family for generations, was long subject to an oil, gas, and mineral lease. As a

landowner with oil and gas exploration operations and potentially pipelines running through her

property, Lavigne is concerned about the vagueness in the amended law as to its reach and scope

and who gets to decide when she, her family, or guests can be on or near those parts of the

property. Lavigne is also founder and president of RISE St. James, a grassroots, faith-based

organization dedicated to opposing the siting of new petrochemical facilities in the area out of

concern for the worsening health effects and environmental pollution from industry in the area.

In that capacity, she has organized marches, press conferences, and demonstrations, in the area

and intends to continue to do so in St. James and elsewhere in the region known as “Cancer

Alley,” the 85-mile stretch between Baton Rouge and New Orleans heavily burdened by

petrochemical facilities. Lavigne is concerned that the law will impact their ability to march and

protest in areas where there are numerous pipelines.

   23. KATHERINE AASLESTAD, a resident of West Virginia, and her brother PETER

AASLESTAD, a resident of Virginia, along with THEDA LARSON WRIGHT, and her sisters,

ALBERTA LARSON STEVENS and JUDITH LARSON HERNANDEZ, residents of New

Mexico, own undivided interests in the same parcel of land located in the Atchafalaya Basin in

St. Martin Parish. Their families have owned an interest in the land for several generations.

There are two pipelines running through their property, including the Bayou Bridge Pipeline.

They were opposed to the Bayou Bridge project out of concern about the environment and health

of communities that would be affected by the pipeline, damage to the Basin, effects on flood

control, and coastal land loss in Louisiana, and the increasing threats posed by climate change.

They were also distressed and upset by the fact that Bayou Bridge began constructing on their



                                                 9
        Case 3:19-cv-00322-JWD-EWD             Document 1       05/22/19 Page 10 of 42




property without obtaining their consent and even before commencing an expropriation

proceeding. They grew even more concerned that people who were protesting the pipeline

project on their property were being arrested and charged with felonies under the new law while

the company was there illegally and urging the arrests.

   24. On July 26, 2018, Peter Aaslestad brought an injunction proceeding to enjoin the

company from continuing to trespass on his property without his permission and without an

expropriation judgment. While that case was pending, the company continued to illegally enter

onto the property and construct its pipeline, and private security forces and law enforcement

continued to arrest protesters on the property and charge them with felonies after the new law

went into effect. In November 2018, after a trial a Louisiana court found that the company had

in fact trespassed.

   25. All of the property owners (collectively “Landowners”) are concerned that the new law

makes it unclear where they can be present on their property and when, and who gets to decide.

They are concerned that they and other landowners, and guests they allow onto their property,

face the possibility of five years in prison if they run afoul of the law merely by being present on

or in the vicinity of the pipeline on their property with no clear direction as to why, when, who

decides, and how the law is to be applied.

C. Community Leaders and Environmental Justice Organizations Opposing Pipeline Projects
   26. HARRY JOSEPH is a resident of Louisiana and the 5th District in St. James Parish, a

predominately African-American community heavily inundated by petrochemical facilities,

including tank farms and numerous pipelines. He is pastor of Mount Triumph Baptist Church

and a member of RISE St. James. Joseph has been an active and vocal community leader who

speaks out frequently against the siting of new petrochemical companies in the area. Joseph was


                                                 10
       Case 3:19-cv-00322-JWD-EWD               Document 1       05/22/19 Page 11 of 42




very active and outspoken against the Bayou Bridge Pipeline project because it would pump an

additional 500,000 barrels a day into his community and encourage even more petrochemical

projects to locate in the area to take advantage of the increased oil supply. Joseph has helped

organize public events on these issues and has organized and participated in marches and press

conferences about the Bayou Bridge Pipeline and other petrochemical projects, and at times

attempted to monitor, observe and report on the construction of the Bayou Bridge pipeline. He is

concerned that the new law will make it more difficult to organize and participate in marches and

events expressing opposition to such projects, given the proliferation of pipelines in the

community.

   27. RISE St. James is a grassroots, faith-based organization founded to oppose the ongoing

siting of polluting industry in St. James, and particularly in the 5th District, a predominately

African-American community, pervaded by petrochemical facilities, including tank farms and

numerous pipelines, because of concerns about harmful health effects on the community and

ongoing environmental pollution. RISE St. James has organized press conferences, revivals, and

marches to protest the permitting of new petrochemical facilities in the surrounding area, and

intends to continue to do so. Given that the petrochemical infrastructure, including pipelines, is

so pervasive in St. James, and the 5th District in particular, RISE is concerned that the law could

be used against them to prevent or discourage their protests and public events held to raise

awareness about the dangers of the projects to the communities that will be affected by them.

   28. 350 NEW ORLEANS is a volunteer climate activist group, and registered non-profit

organization, based in New Orleans that supports local initiatives connecting the issues in the

region to international climate advocacy. Local members advocate for climate and environmental

justice and frequently exercise their First Amendment rights to advocate, educate about, and



                                                 11
       Case 3:19-cv-00322-JWD-EWD              Document 1       05/22/19 Page 12 of 42




protest environmental injustices in Louisiana, including opposition to pipeline projects. Members

have engaged in acts of civil disobedience and have incurred misdemeanor charges when

protesting near or on pipeline construction sites. They desire to continue protesting such projects

as well as support communities where pipelines are likely present. Their work and political

advocacy, however, are directly impacted by the amendment to La. R.S. 14:61 as it severely

increases the punishment for presence on or near pipelines and chills their First Amendment

expression of these views and deters others from joining their protests and demonstrations.

   29. LOUISIANA BUCKET BRIGADE (“Bucket Brigade”) is a non-profit environmental

health and justice organization based in New Orleans that works with communities in Louisiana

located near oil refineries and chemical plants, which are often predominantly African-American

communities. It has members who frequently exercise their First Amendment rights to advocate,

educate about, and protest against environmental injustices, including pipeline projects.

Members and staff of the Bucket Brigade publicly opposed and demonstrated against the Bayou

Bridge Pipeline, a controversial and high-profile pipeline project. Bucket Brigade staff also

reported live and frequently filmed activities in the area, interviews with experts, community

members, and activists, at or near pipeline construction sites and have been at times threatened

by pipeline construction workers and/or security personnel. Their work and political advocacy

are directly impacted and chilled by the amendment to La. R.S. 14:61 as it severely increases the

punishment for presence on or near pipelines and its members are concerned about the possibility

of arrests and felony charges.




                                                12
       Case 3:19-cv-00322-JWD-EWD                Document 1       05/22/19 Page 13 of 42




Defendants

   30. Defendant Jeff Landry is sued in his official capacity as Attorney General of the State of

Louisiana. Landry is a person within the meaning of 42 U.S.C. § 1983, who, inter alia, exercises

supervision over all district attorneys in the state and has authority to institute a prosecution as he

may deem necessary for the assertion or protection of the rights and interests of the state,

pursuant to La.C.Cr.P. Art. 62. As such Landry wields authority over criminal justice policy in

Louisiana including the enforcement of La. R.S. 14:61 prohibiting unauthorized entry of critical

infrastructure. At all times relevant to this Complaint, Landry was acting and continues to act

under color of state law.

   31. Defendant Bo Duhé is sued in his official capacity as the District Attorney of the 16th

Judicial District in Louisiana where protesters have been arrested and charged with felonies

under the 2018 amendment to La. R.S. 14:61. Duhé is a person within the meaning of 42 U.S.C.

§ 1983, who has “charge of every criminal prosecution by the state in his district,” pursuant to

Art. V, § 26 of the Louisiana Constitution of 1974. At all times relevant to this Complaint,

Landry was acting and continues to act under color of state law.

   32. Defendant Ronald J. Theriot is sued in his official capacity as Sheriff of St. Martin Parish

where protesters have been arrested, booked, detained, and charged with felonies under the

recent amendment to La. R.S. 14:61. Theriot is a person within the meaning of 42 U.S.C. § 1983,

who serves as “chief law enforcement officer in the parish,” pursuant to Art. V, § 27 of the

Louisiana Constitution of 1974, with authority to enforce the recent amendment to La. R.S.

14:61. At all times relevant to this Complaint, Theriot was acting and continues to act under

color of state law.




                                                  13
        Case 3:19-cv-00322-JWD-EWD             Document 1        05/22/19 Page 14 of 42




                                  FACTUAL BACKGROUND

   33. Louisiana has approximately 125,000 miles of pipelines running through it, including

87,764 miles onshore and approximately 37,000 miles of pipelines offshore in Louisiana waters.

See Louisiana Mid-Continent Oil and Gas Association (“LMOGA”),

http://www.lmoga.com/industry-sectors/.

   I.      Environmental Protests Against Controversial Pipelines and the Industry’s
           Legislative Responses.

   34. Environmental organizations and advocates have been opposing pipeline construction to

protect the environment and health of the people in Louisiana for years.

   35. When thousands of people protested the construction of the DAPL in North Dakota, the

petrochemical lobby in Louisiana and other states took notice.

   36. In Louisiana, the Bayou Bridge Pipeline project became a high-profile and controversial

issue and matter of public concern. The BBP is a 24-inch, 163-mile long crude oil pipeline

starting in Lake Charles and terminating in St. James, Louisiana. It is the southern end of the

same network of pipelines that includes the DAPL and the two pipelines share the same parent

companies, Energy Transfer Partners, which merged with Sunoco, and Phillips 66.

   37. Environmental and climate justice advocates were concerned about the project in light of

the companies’ history of leaks, spills, and accidents, particularly since the pipeline would cross

through 700 bodies of water, including the Atchafalaya Basin, and Bayou LaFourche, which is

the source of drinking water for the United Houma Nation and other surrounding communities.

   38. Environmental advocates and community leaders in St. James, where the pipeline would

end, were concerned about the impacts on that majority African-American community which is

already surrounded by petrochemical facilities. Other advocates were concerned about the

impacts of pipelines on the Atchafalaya Basin as they have impeded the natural flow of water

                                                 14
        Case 3:19-cv-00322-JWD-EWD              Document 1       05/22/19 Page 15 of 42




and sediment, increasing the likelihood of flooding and contributing to Louisiana’s coastal land

loss crisis.

    39. Advocates in Louisiana began speaking out against and protesting the project as early as

2016 after the company applied for permits. In the first half of 2018 alone, several dozen

protestors against the Bayou Bridge pipeline were arrested and charged with misdemeanor

trespass.

    40. At the same time, opposition to such projects was spreading around the country as

thousands of protesters had gathered at Standing Rock in North Dakota to support the

indigenous-led opposition to DAPL and other public opposition intensified around similar

projects in Nebraska, Pennsylvania, Oklahoma, Iowa, and Texas.

    41. In response, legislation that sought to impose felony-level penalties on peaceful

protesters through critical infrastructure laws began to emerge in different states.

    42. Oklahoma was among the first to pass such legislation and the bill’s sponsor

acknowledged that he introduced it in response to the DAPL protests. The Oklahoma legislation

introduced severe penalties for interfering with pipelines and other “critical infrastructure” and

created conspiratorial liability for any organization that conspired in violating the law with steep

fines. See Nicholas Kusnetz, How Energy Companies and Allies Are Turning the Law Against

Protesters, Aug. 22, 2018, https://insideclimatenews.org/news/22082018/pipeline-protest-laws-

felony-free-speech-arrests-first-amendment-oklahoma-iowa-louisiana.

    43. Shortly after the Oklahoma legislation was passed, the American Legislative Exchange

Council (ALEC), a corporate-funded membership association of state legislators, adopted model




                                                 15
       Case 3:19-cv-00322-JWD-EWD               Document 1       05/22/19 Page 16 of 42




legislation based on the Oklahoma critical infrastructure law. That model legislation has served

as the basis for legislation that has been introduced in approximately 20 states.1

    44. National industry associations also viewed the Louisiana legislation as part of the broader

plan to deal with pipeline protestors. GAIN, which stands for Grow America’s Infrastructure

Now, is a national coalition of businesses and trade associations that had been engaging in

strategic communications and public relations on behalf of Bayou Bridge Pipeline since at least

2017. GAIN attempted to use local media to influence public opinion in Louisiana and organized

robocalls that went out to about 20,000 Louisiana residents urging support for the pipeline.

    45. In April 2019, GAIN spokesperson Craig Stevens, revealed that GAIN viewed the

Louisiana critical infrastructure law as being aimed at “anti-pipeline protesters across the country

[who] have opposed the permitted construction of energy infrastructure projects.” Stevens

observed in a letter to the editor of the Daily Iberian that, “Thankfully, Louisiana has already

taken steps to protect infrastructure investment” against such opposition through “[l[egislation

implemented this past August [which] increases the penalty for trespassing and vandalizing

critical infrastructure, including pipelines.” Stevens further noted that a “number of other states

across the country are also considering similar legislation.” Craig Stevens, Pipeline protests

negatively impact Louisianians, April 9, 2019, https://www.iberianet.com/opinion/letter-to-

editor-pipeline-protests-negatively-impact-louisianians/article_a847a72e-5a81-11e9-9382-

1bd881c43ed5.html.




1
        Connor Gibson, State Bills to Criminalize Peaceful Protest of Oil & Gas “Critical
Infrastructure,’ March 26, 2019, http://polluterwatch.org/State-Bills-Criminalize-Peaceful-
Protest-Oil-Gas-Critical-Infrastructure-pipelines.
                                                 16
         Case 3:19-cv-00322-JWD-EWD              Document 1     05/22/19 Page 17 of 42




   II.     The Louisiana Mid-Content Oil and Gas Association and House Bill 727.

   46. House Bill (HB) 727 contained amendments to Louisiana’s Critical Infrastructure laws

and was introduced in the state House of Representatives on March 26, 2018 by Representative

Major Thibaut. See HB 727, annexed hereto as Appendix A.

   47. HB 727 was drafted by Tyler Gray, President and General Counsel of the Louisiana Mid-

Continent Oil and Gas Association (LMOGA). The association advertises that it represents “all

aspects of the oil and gas industry including exploration, production mid-stream activities,

pipeline, refining and marketing.” LMOGA, http://www.lmoga.com/.

   48. Gray stated in a public forum at Tulane Law School in March 2019 that he followed in

Oklahoma’s steps, liaising with the Oklahoma Oil and Gas Association, adapting their approach

to the existing critical infrastructure law in Louisiana.

   49. In some ways, LMOGA’s HB 727 went further than the Oklahoma and ALEC model

legislation. Where the Oklahoma law prohibited unauthorized entry only on visible above-

ground pipeline structures, like interconnections, HB 727 and the resulting law as amended has

no limiting feature and includes all aspects and portions of the 125,000 miles of pipelines in the

state, most of which run underground.

   50. HB 727 also included an inchoate conspiracy offense which provided that if two or more

persons conspired to commit unauthorized entry (heretofore a misdemeanor trespass), even

without actually committing the trespass, they could be imprisoned with or without hard labor

for up to five years and fined up to $10,000.00.

   51. HB 727 was sent to the Committee on Administration of Criminal Justice. During its

committee discussion, on April 5, 2018, Representative Thibaut, Representative Stephen Dwight,

and Gray appeared in support of the bill. Testimony by those three individuals, as well as the



                                                   17
         Case 3:19-cv-00322-JWD-EWD              Document 1       05/22/19 Page 18 of 42




general public, lasted for a few hours. During the initial testimony by the three individuals just

named, there were multiple questions by committee members concerning the First Amendment

implications of the bill. From there, there were numerous individuals speaking out in opposition

to the bill on similar grounds. Additionally, a list of businesses and names were read as being in

support of the bill and among that list, there were almost 20 energy companies, or individuals on

behalf of an energy company.

      52. The bill was voted on favorably in committee and went back to the House for a floor

debate on April 12, 2018. On April 12, 2018, HB 727 passed out of the house and into the

senate. The bill was then received in the state senate on April 16, 2018 and referred to Senate

Judiciary Committee C. The bill was heard in committee on April 24, 2018, at which time,

members of the public and the committee alike expressed concern about the First Amendment

and other constitutional implications of the bill. The bill was reported favorably out of committee

with amendments and went back to the senate floor.

      53. On May 8, 2018, the amended bill was passed out of the Senate. The amended bill was

then passed by the House on May 15, 2018. It was signed by the Governor on May 30, 2018 and

went into effect on August 1, 2018.

       54. The statute as amended reads:*

                 §61. Unauthorized entry of a critical infrastructure

                        A. Unauthorized entry of a critical infrastructure is any of the
                 following:

                         (1) The intentional entry by a person without authority into any
                 structure or onto any premises, belonging to another, that constitutes in
                 whole or in part a critical infrastructure that is completely enclosed by any
                 type of physical barrier.



*
    Language amending in pipelines and construction sites in bold.
                                                  18
Case 3:19-cv-00322-JWD-EWD            Document 1        05/22/19 Page 19 of 42




             (2) The use or attempted use of fraudulent documents for
     identification purposes to enter a critical infrastructure.

             (3) Remaining upon or in the premises of a critical infrastructure
     after having been forbidden to do so, either orally or in writing, by any
     owner, lessee, or custodian of the property or by any other authorized
     person.

             (4) The intentional entry into a restricted area of a critical
     infrastructure which is marked as a restricted or limited access area that is
     completely enclosed by any type of physical barrier when the person is not
     authorized to enter that restricted or limited access area.

             B. For the purposes of this Section, the following words shall have
     the following meanings:

              (1) "Critical infrastructure" means any and all structures,
     equipment, or other immovable or movable property located within or
     upon chemical manufacturing facilities, refineries, electrical power
     generating facilities, electrical transmission substations and distribution
     substations, water intake structures and water treatment facilities, natural
     gas transmission compressor stations, liquified natural gas (LNG)
     terminals and storage facilities, natural gas and hydrocarbon storage
     facilities, transportation facilities, such as ports, railroad switching yards,
     pipelines, and trucking terminals, or any site where the construction or
     improvement of any facility or structure referenced in this Section is
     occurring.

             (2) "Fraudulent documents for identification purposes" means
     documents which are presented as being bona fide documents which
     provide personal identification information but which are, in fact, false,
     forged, altered, or counterfeit.

            (3) "Pipeline" means flow, transmission, distribution, or
     gathering lines, regardless of size or length, which transmit or
     transport oil, gas, petrochemicals, minerals, or water in a solid, liquid,
     or gaseous state.

             C. Whoever commits the crime of unauthorized entry of a critical
     infrastructure shall be imprisoned with or without hard labor for not more
     than five years, fined not more than one thousand dollars, or both.

             D. Nothing in this Section shall be construed to apply to or prevent
     the following:




                                       19
       Case 3:19-cv-00322-JWD-EWD                Document 1      05/22/19 Page 20 of 42




                       (1) Lawful assembly and peaceful and orderly petition, picketing,
               or demonstration for the redress of grievances or to express ideas or views
               regarding legitimate matters of public interest, including but not limited to
               any labor dispute between any employer and its employee or position
               protected by the United States Constitution or the Constitution of
               Louisiana.

                       (2) Lawful commercial or recreational activities conducted in the
               open or unconfined areas around a pipeline, including but not limited to
               fishing, hunting, boating, and birdwatching.

                       (3) Nothing in this Section shall be construed to prevent the owner
               of an immovable from exercising right of ownership, including use,
               enjoyment, and disposition within the limits and under the conditions
               established by law.

   55. The problematic inchoate conspiracy offense had been deleted but the open-ended and

far-reaching definition of pipelines remained, rendering the law unconstitutionally vague and

overbroad.

   56. There is no instruction or guidance in the amended law to help law enforcement officers

know how to enforce it, or where to enforce it, or who determines when permission to remain on

pipeline critical infrastructure has been forbidden.

   57. There is no requirement in the amended law that a trespasser do or have any intent to do

damage, cause harm, or commit any act of violence or other criminal offense, even though it

carries a harsh sentence of imprisonment of up to five years and a heavy fine.

   58. There is no indication in the amended law as to what area around a pipeline is to be

considered part of the “pipeline” or critical infrastructure.

   59. There is no indication in the amended law as to who can revoke permission from those

who have lawfully entered onto the pipeline or infrastructure.

   60. There is no indication in the amended law as to the rights of a landowner who has either

agreed to or has been forced through eminent domain to allow a pipeline to be laid in the ground



                                                  20
          Case 3:19-cv-00322-JWD-EWD            Document 1      05/22/19 Page 21 of 42




on their property and whether the landowner can be forbidden from parts of their property and

thus face five years in prison for remaining on the portion of their property that is considered the

“pipeline” after being forbidden – and with no intent to do damage or cause harm or commit any

other offense.

   61. There is no instruction or guidance in the amended law about pipelines that run through

public property – under or over sidewalks, parks, roads, streets, or highways – where the public

generally has a right to be present.

   62. There is no instruction or guidance in the amended law about navigable and public

waterways through which pipelines may run and when or how recreational or commercial

boaters, fishing vessels or crawfishers may be in violation.

   63. There is no instruction or guidance in the amended law about how to determine whether

pipelines are present in places where there is no notice or marker, or how to determine if markers

are accurate.

   64. The law, with all of this vagueness and uncertainty, went into effect on August 1, 2018.


   III.     The Newly Amended Law as Applied to Protesters and a Trespassing Pipeline
            Company.

   65. At the time the amendments to La. R.S. 14:61 went into effect, the Bayou Bridge Pipeline

was being contested in the courts and constructed in St. Martin Parish amid ongoing protests.

Because of concerns about the new felony law, plaintiffs White Hat and Mejía, as Water

Protectors, as well as plaintiff Savage, a journalist, endeavored to stay on public waterways

and/or property where they had authorization to be as they observed and protested.

   66. Pipeline construction crews and Water Protectors converged on a very remote 38-acre

parcel of property in St. Martin Parish which is only accessible by boat.



                                                 21
       Case 3:19-cv-00322-JWD-EWD               Document 1       05/22/19 Page 22 of 42




    67. The property at issue was co-owned by numerous individuals, including plaintiff

Landowners – Katherine and Peter Aaslestad, Theda Larson Wright, Alberta Larson Stevens, and

Judith Larson Hernandez

    68. Landowners Wright, Stevens, and Hernandez had granted the protesters permission to be

on the property and contacted the St. Martin Parish Sheriff’s Office to communicate this

authorization.

    69. At the same time, the pipeline company did not have legal authority to be on the

property, or to be clearing trees, trenching, or assembling the pipeline. The company had not

concluded voluntary agreements with all the co-owners to enter onto the property and begin

construction, nor had it secured a court order allowing it do so through an expropriation

proceeding.2

    70. On July 27, 2018, Peter Aaslestad filed suit against the company accusing it of trespass,

and seeking to enjoin its activities on the property. See Petition for Injunction in Aaslestad v.

Bayou Bridge Pipeline, LLC., Case No. 87010, 16th Judicial District Court, St. Martin Parish.

    71. Shortly thereafter, the pipeline company finally filed an expropriation suit in St. Martin

Parish against over 100 co-owners of the property seeking a right of way. See Bayou Bridge

Pipeline, LLC v 38.00 Acres, More or Less, in St. Martin Parish; Barry Scott Carline, et al, Case

No. 87011-e, 16th Judicial District Court, St. Martin Parish.

    72. The company only commenced an expropriation proceeding well after it had entered onto

and taken control of the property to begin constructing its pipeline, demonstrating that it was




2
      In Louisiana, private pipeline companies have been granted the power of eminent
domain, pursuant to La. Const. Art. I, Sec. 4(b)(4) and La. R.S. 19:2(8) and La. R.S. 45:251(1).
                                                 22
       Case 3:19-cv-00322-JWD-EWD               Document 1       05/22/19 Page 23 of 42




fully aware it did not have a legal right at the time to take possession of the proposed route

through the Property, clear the path, destroy trees, trench, and construct the pipeline.

   73. Despite the fact that it still had no legal authority to be on the property, the company

purchased the services of state and local law enforcement officers, specifically personnel from

the Louisiana Department of Probation and Parole, Department of Corrections, and officers from

the St. Martin Parish Sheriff’s Office, to act as private security through Hub Enterprises, a

Louisiana-based security firm.

   74. These public employees moonlighting as private security appeared at the property

wearing clothing that had official state insignia, with official badges, carrying their duty weapons

and using official boats and vehicles.

   75. These public law enforcement officers, working at times as private security, proceeded

over the next several weeks to arrest pipeline opponents on or near the construction site. For

example:

           a. On August 18, 2018, the officers arrested four people, including plaintiffs Ramon

               Mejía and journalist Karen Savage, who were standing away from the pipeline

               construction beneath a tree, where another woman sat in a tree house, and charged

               them with unauthorized entry of a critical infrastructure and entering or remaining

               after being forbidden.

           b. On September 18, officers arrested Savage again and plaintiff Anne White Hat for

               allegedly having stood on a right of way on the property two weeks earlier,

               charging them with unauthorized entry of a critical infrastructure. White Hat was

               also charged with entering or remaining after being forbidden. The right of way

               did not actually legally exist at the time as the company was later found by a court

               to have been trespassing.

                                                 23
       Case 3:19-cv-00322-JWD-EWD              Document 1       05/22/19 Page 24 of 42




    76. Elsewhere, near another Bayou Bridge Pipeline construction site, on August 9, 2018,

officers working as private security arrested two women and one man who were paddling in

kayaks on navigable waters and charged them with unauthorized entry of a critical infrastructure

under LSA RS 14:61.

   77. Every person arrested under the new law was handcuffed, transported to the parish jail in

St. Martinville, operated by the St. Martin Parish Sheriff’s Office, and made to post bonds of up

to $21,000 to be released.

   78. One of the people arrested was tasered by law enforcement when she tried to run away.

   79. Another person was pepper-sprayed by law enforcement.

   80. As of the date of this filing, the charges have not yet been accepted by the District

Attorney of St. Martin Parish.

   81. On September 10, 2018, in the state court injunction proceeding brought by plaintiff

Peter Aaslestad to enjoin Bayou Bridge from continuing to enter and construct upon the same

property, the company agreed that, as of that date:


           (a) No officer, employee, agent, contractor, subcontractor, or other at the
               direction of or on behalf of Bayou Bridge shall enter onto the property that
               is the subject [of that matter]; and (b) no officer, employee, agent,
               contractor, subcontractor, or other at the direction of or on behalf of Bayou
               Bridge shall clear, trench, string, lay pipe, backfill, tie-in pipeline
               segments, or perform any other preconstruction and/or construction-
               related activities for Bayou Bridge’s pipeline on the property that I the
               subject [of that matter]. See Aaslestad v. Bayou Bridge Pipeline, LLC,
               Case No. 87010, Agreement of the Parties, Sept 10, 2018.

   82. The trial for the expropriation proceeding brought by the pipeline company took place

from November 27-29, 2018, in St. Martinville. A representative of the pipeline company

testified during trial that the company made a business decision to trespass on the property and

begin constructing the pipeline without having concluded easement agreements with all of the

                                                24
         Case 3:19-cv-00322-JWD-EWD             Document 1      05/22/19 Page 25 of 42




co-owners or obtaining an expropriation judgment because the company considered it less

expensive to violate the law than to adhere to it.

   83. On December 6, 2018, the trial court issued its judgment finding that the pipeline

company had committed trespass and awarding nominal damages to three of the co-owners.

   84. The fact that so many protesters have been arrested on property where they had

permission to enter and where it was the pipeline company that was knowingly trespassing

demonstrates clearly that the law as amended is subject to arbitrary and discriminatory

enforcement.

   IV.     Plaintiffs Do Not Have Adequate Notice of What Conduct Is Prohibited and Are
           Concerned About Their Ability to Exercise their First Amendment Rights to
           Peacefully Protest Pipeline Projects They Believe Are Harmful to People and the
           Environment.

   A. Plaintiffs Arrested and Charged with Felonies Under the New Law

   85. Plaintiffs Anne White Hat, Ramon Mejía, and Karen Savage, have all been arrested and

charged under La. R.S. 14:61 and are now facing the possibility of prosecution and five years in

prison and heavy fines on each of their charges.

   86. They were all arrested and charged with unauthorized entry of a critical infrastructure on

property where they had permission from co-owners to enter and remain, and when the company

building the pipeline was itself trespassing and illegally constructing where it did not have a

valid right of way.

   87. White Hat and Savage were arrested on September 18, 2018 -- two weeks after they were

alleged to have committed unauthorized entry of a critical infrastructure on September 3, 2018.

   88. The affidavit for Savage’s arrest warrant stated that she was “in violation of La. R.S.

14:61 Unauthorized entry of a critical infrastructure” because she “walked onto the top of the




                                                 25
       Case 3:19-cv-00322-JWD-EWD               Document 1       05/22/19 Page 26 of 42




berm,” which was in an alleged, but actually non-existent, right of way, and “was taking

pictures.”

   89. The affidavit for White Hat’s arrest states that for one of the charges under La. R.S.

14:61, she was “on the pipeline right of way” with approximately 30-35 other protesters. For the

second charge under La. R.S. 14:61, the affidavit states that White Hat “started to walk back up

the incline,” which according to the affidavit was in the right of way, but then noted that she

moved off the incline along with others after discussion with officers.

   90. These two actions – walking onto a non-existent right of way and then moving off of it

after discussion with officers, and standing on a berm and taking photographs – served as the

basis of the felony charges for which they now face up to 5 years in prison on each.

   91. Savage was arrested another time along with Ramon Mejía on August 18, 2018.

According to the warrant affidavits, they were “standing beneath a ‘tree house,’” in which a

person was sitting in protest near the site. When Savage and Mejía allegedly remained where

they were standing thirty minutes after being told to leave, they were arrested and charged with

“Remaining After Being Forbidden” under La. R.S. 14:63, a misdemeanor. While transporting

Savage and Mejia were being transported to the jail, the arresting officer stated that another

officer had arrived on the scene and advised him that Savage, Mejía, and the other two people

arrested had been in the right of way, after which they were also charged with felony

unauthorized entry of a critical infrastructure under La. R.S. 14:61.

   92. Again, the pipeline company itself was on the property illegally and there was no legal

right of way in existence, and therefore no critical infrastructure, at the time these plaintiffs were

arrested and charged with felonies for unauthorized entry of critical infrastructure.




                                                 26
       Case 3:19-cv-00322-JWD-EWD              Document 1       05/22/19 Page 27 of 42




   93. They now have felony charges and the threat of prosecution hanging over them which has

substantial and numerous impacts on their lives.

   B. Landowners

   94. As owners of property with pipelines running through it, plaintiff Landowners have a direct

and immediate stake in the amendment to La. R.S. 14:61. The law as amended does not give them

sufficient notice of where they can be on their own property, nor who has final say as to whether

permission to be on their property, or certain parts of their property, can be revoked from them.

   95. Plaintiffs Wright, Stevens, and Hernandez have in the past expressly granted permission

to peaceful non-violent protesters to be on their property to engage in and express their

opposition to the project, and to monitor and document the company’s illegal presence on and

destruction of trees and land, which has been in their family for generations. They intend to

continue to find ways to advocate for transition away from fossil fuels and toward a more just

climate- and earth-centered approach to energy. They intend to continue to support Water

Protectors and desire to exercise their rights of assembly and association. They may consider

allowing guests, including journalists, back on their land for monitoring, evaluation, educational,

and awareness-raising purposes.

   96. All the plaintiff Landowners are concerned, however, about the vagueness of the law as it

applies to their property and their rights as owners now that the pipeline company has an

easement and right of way on their property, which was only granted by a Court after it found the

company had committed trespass when it constructed its pipeline.




                                                27
       Case 3:19-cv-00322-JWD-EWD                Document 1     05/22/19 Page 28 of 42




   St. James Community Advocates and RISE St. James

   97. Plaintiff Sharon Lavigne is a vocal opponent of the stream of new petrochemical facilities

attempting to locate in her community. She is a founding member and director of RISE St.

James, which was created as a way for people in the community to come together to oppose such

projects.

   98. Through RISE, she and others have organized marches, press conferences, and events in

the area to express their anger about and opposition to the attempted petrochemical buildout,

including a march through Cancer Alley.

   99. Likewise, plaintiff Harry Joseph is concerned how the law can be used to discourage and

chill protest against, as well as observation and monitoring of, controversial petrochemical

projects, given the proliferation of pipelines in the area.

   100.        Lavigne and Joseph are concerned the law could be used against them and others

in RISE and in the broader community as they necessarily march and protest in the vicinity of

pipelines given that their community is overrun by the industry and its infrastructure.

   350 New Orleans

   101.        As a volunteer climate activist group, 350 New Orleans intends to continue its

activism and advocacy in support of policies and laws aimed at slowing or reversing the climate

crisis, and at ensuring environmental justice for communities that have borne a disproportionate

share of the burden of pollution from the fossil fuel industry through negative health impacts,

lives lost, and contamination and destruction of their land.

   102.        Local members intend to continue to advocate for climate justice and advocate,

educate about and peacefully and non-violently protest environmental injustices in Louisiana,

including opposition to pipeline projects.



                                                  28
         Case 3:19-cv-00322-JWD-EWD              Document 1     05/22/19 Page 29 of 42




    103.        While members have engaged in acts of peaceful, non-violent civil disobedience

and have even been arrested and incurred misdemeanors charges when protesting near pipeline

construction sites in the past, they are concerned that similar non-violent speech and expression

could subject them to felony charges and harsh and lengthy sentences of imprisonment. This

concern and the threat of felony prosecutions has had a chilling effect on their political speech

and advocacy.

    104.        Their work and political advocacy are directly impacted by the amendment to La.

R.S. 14:61 as it severely increases the punishment for presence on or near pipelines. Given the

vagueness of the critical infrastructure law and the arbitrary and discriminatory way in which it

has already been enforced, members are concerned that they do not have a way to know what

conduct is prohibited and where, and what could subject them to a possible prison sentence of

five years, along with the possibility of steep fines.

Louisiana Bucket Brigade

    105.        As an environmental health and justice organization based in New Orleans that

works with communities in Louisiana located near oil refineries and chemical plants, the Bucket

Brigade is often necessarily in the vicinity of pipelines. The vagueness and open-ended language

of the law as it regards pipelines means that the organization and its members cannot have

sufficient notice of what they can and cannot do and where and when exactly they can or cannot

do it.

    106.        Bucket Brigade staff and members intend to continue to advocate, educate about

and protest against environmental injustices, including those enabled by pipeline projects. Part of

the Bucket Brigade’s work involves training and assisting communities in getting air quality




                                                  29
        Case 3:19-cv-00322-JWD-EWD              Document 1       05/22/19 Page 30 of 42




samples, as well as monitoring projects like pipeline construction for adherence to regulatory and

permit requirements.

    107.        The Bucket Brigade also does filming and interviews on location in

neighborhoods and communities where there are pipelines that are part of the petrochemical

infrastructure. Bucket Brigade staff and members have also engaged in peaceful, non-violent

protests at project sites.

    108.        Their work and political advocacy are directly impacted and chilled by the

amendment to La. R.S. 14:61 as it severely increases the punishment for remaining on or,

possibly near, pipelines and its members are concerned about the possibility of arrests and felony

charges, not only for their protest and expressive conduct but also for their work monitoring and

documenting violations.

    COUNT I – AS AMENDED, LA. R.S. 14:61 IS UNCONSTITUTIONALLY VAGUE
                   (Fourteenth Amendment: Void for Vagueness)
    109.        Plaintiffs hereby incorporate previous paragraphs as if set forth fully herein.

    110.        The amendments to La. R.S. 14:61 violate the right to due process under the

Fourteenth Amendment to the United States Constitution because they are vague and do not

provide sufficient notice of what conduct is prohibited and invite discretionary and arbitrary

enforcement.


    111.        The addition of approximately 125,000 miles of pipelines, much of which is

invisible and unmarked, to the definition of critical infrastructure in La. R.S. 14:61 renders the

law vague and subject to arbitrary and discriminatory enforcement.

    112.         As the facts alleged above demonstrate, as amended La. R.S. 14:61 is

unconstitutionally vague because it fails to precisely define and does not clarify what constitutes


                                                 30
       Case 3:19-cv-00322-JWD-EWD              Document 1       05/22/19 Page 31 of 42




impermissible trespass in areas of public access like sidewalks, roads, parks, navigable

waterways or in areas that are not fenced off or clearly marked.

   113.        The law provides no clear guidance to Plaintiffs, and others similarly situated, as

well as law enforcement as to how it should be interpreted and applied in this regard, and it

invites discretionary and arbitrary enforcement in violation of the Fourteenth Amendment to the

U.S. Constitution.

   114.        Such violations cause and will continue to cause Plaintiffs irreparable harm unless

enjoined by this Court.

   115.        Accordingly, La. R.S. 14:61 should be declared unconstitutional and its

enforcement should be enjoined.


          COUNT II – AS AMENDED, LA. R.S. 14:61 VIOLATES PLAINTIFFS’ RIGHTS
             UNDER THE FIRST AMENDMENT TO THE U.S. CONSTITUTION

    116.       Plaintiffs hereby incorporate all the paragraphs above as if set forth fully herein.

    117.       The First Amendment to the United States Constitution, enforceable to the State

of Louisiana through the Fourteenth Amendment and pursuant to 42 U.S.C. § 1983, provides that

no law shall abridge the freedom of speech, or of the press, or the right of peaceful assembly.

    118.       As amended, La. R.S. 14:61 violates Plaintiffs’ First Amendment rights to speech

and of the press, and assembly.

    119.       Plaintiffs White Hat and Mejía have already been arrested and charged with

felonies under this law for walking onto and standing in what was deemed to be critical

infrastructure in the course of exercising their First Amendment rights to speech and expressive

conduct opposing the pipeline project and attempting to alert authorities and the public about the




                                                 31
       Case 3:19-cv-00322-JWD-EWD               Document 1      05/22/19 Page 32 of 42




pipeline company’s illegal presence on the property. For that they face the possibility of

prosecution and up to five years imprisonment and heavy fines on each of the charges.


   120.        Plaintiff Savage, a journalist, was arrested and charged with felonies under the

amended law for standing and taking pictures on what was deemed critical infrastructure in the

course of covering the events in the exercise of the First Amendment right of the press. She faces

prosecution and a combined 10 years under the amended law. With two felony charges hanging

over her head, she now hesitates to continue to cover not only pipeline protests but other hotly

contested issues as well.

   121.        Plaintiff landowners and environmental and racial justice advocates are concerned

and chilled in the exercise of their First Amendment rights to speech and expressive conduct as

well as their rights of assembly. They are worried about how the amended law will be applied

and do not want to risk a felony arrest in order to protest.

   122.        As amended, La. R.S. 14:61 impermissibly prohibits Plaintiffs from exercising

their constitutionally protected right to speech and expressive conduct, as well as assembly and

the press, and thereby violates the First Amendment to the U.S. Constitution. Such violations

cause and will continue to cause Plaintiffs irreparable harm unless enjoined by this Court.


        COUNT III – AS AMENDED, LA. R.S. 14:61 VIOLATES PLAINTIFFS’ RIGHTS
        UNDER THE FIRST AMENDMENT TO THE U.S. CONSTITUTION BECAUSE
            IT SINGLES OUT A PARTICULAR VIEWPOINT FOR HARSHER
                                  PUNISHMENT

   123.        Plaintiffs hereby incorporate all the paragraphs above as if set forth fully herein.

   124.        As amended, La. R.S. 14:61 violates the First Amendment to the United States

Constitution because it singles out a particular viewpoint for harsher punishment.



                                                  32
       Case 3:19-cv-00322-JWD-EWD               Document 1      05/22/19 Page 33 of 42




   125.        The amendments to the law were drafted and introduced through a legislator by

LMOGA to discourage protesters from expressing their opposition near pipelines and/or pipeline

construction sites.

   126.        It is well established that an official or anyone acting under the color of law

cannot restrict speech based on the viewpoint expressed, whether in a public or nonpublic forum.

Rosenberger v. Rector and Visitors of Univ. of Va., 515 U.S. 819, 829-30 (1995); Lamb's Chapel

v. Ctr. Moriches Union Free Sch. Dist., 508 U.S. 384, 392-3 (1993).

   127.        The United States Supreme Court has recognized that the First Amendment

protects the right to protest. When the First Amendment is involved, “[t]he very existence of a

censorial power, regardless of how or whether it is exercised, is unacceptable.” Int’l Soc’y For

Krishna Consciousness v. Eaves, 601 F.2d 809, 822-23 (5th Cir. 1979).

   128.        As amended, La. R.S. 14:61 unconstitutionally discriminates against speech based

on viewpoint because, as detailed above, and as evidenced by the law’s application to protestors

who express opposition to pipelines, the law was proposed and enacted for the purpose of

imposing harsh penalties on those who, like Plaintiffs, oppose pipelines.

   129.        Accordingly, La. R.S. 14:61 should be declared unconstitutional and its

enforcement should be enjoined.


      COUNT IV – LA R.S. 14:61 IS UNCONSTITUTIONALLY OVERBROAD IN
      VIOLATION OF THE FIRST AMENDMENT TO THE U.S. CONSTITUTION

    130.       Plaintiffs hereby incorporate previous paragraphs as if fully set forth herein.

    131.       The United States Supreme Court has recognized that where a law “punishes a

substantial amount of protected free speech, judged in relation to the statute’s plainly legitimate

sweep,” a court may inhibit “all enforcement of that law, until and unless a limiting construction



                                                 33
          Case 3:19-cv-00322-JWD-EWD           Document 1       05/22/19 Page 34 of 42




or partial invalidation so narrows it as to remove the seeming threat or deterrence to

constitutionally protected expression.” Virginia v. Hicks, 539 U.S. 113, 118-19 (2003) (internal

citations omitted).


   132.        Moreover, a statute is facially overbroad where there exists “a realistic danger that

the statute itself will significantly compromise recognized First Amendment protections of

parties not before the court.” City of Los Angeles v. Taxpayers for Vincent, 466 U.S. 789, 801

(1984).

   133.        The inclusion of approximately 125,000 miles of pipelines into the definition of

critical infrastructure renders the law overbroad as it reaches a substantial amount of protected

speech and expressive conduct in violation of the First Amendment.

   134.        As amended, La. R.S. 14:61 is thus unconstitutionally overbroad in violation of

the First Amendment to the U.S. Constitution. This constitutional violation causes and will

continue to cause Plaintiffs irreparable harm unless enjoined by this Court.

   135.        Accordingly, amendments to La. R.S. 14:61 should be declared unconstitutional

and its enforcement should be enjoined.



              COUNT V - LA. R.S. 14:61 IS UNCONSTITUTIONAL AS APPLIED

   136.        As the facts above indicate, the law in question is being unconstitutionally applied

in violation of the First and Fourteenth Amendments to the US Constitution.

   137.        Accordingly, La. R.S. 14:61 should be declared unconstitutional and its

enforcement should be enjoined.




                                                34
       Case 3:19-cv-00322-JWD-EWD               Document 1       05/22/19 Page 35 of 42




                                       RELIEF SOUGHT

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:

   a. Declaring that La. R.S. 14:61, as amended to include pipelines, is unconstitutionally

       vague under the Fourteenth Amendment to the United States Constitution;

   b. Declaring that La. R.S. 14:61, as amended to include pipelines, violates the Plaintiffs’

       rights to freedom of expression under the First Amendment to the United States

       Constitution;

   c. Declaring that La. R.S. 14:61, as amended to include pipelines, violates the Plaintiffs’

       rights to freedom of the press under the First Amendment to the United States

       Constitution;

   d. Declaring that La. R.S. 14:61, as amended to include pipelines, violates the Plaintiffs’

       rights to assembly under the First Amendment to the United States Constitution;

   e. Declaring that La. R.S. 14:61, as amended to include pipelines, is facially and

       unconstitutionally overbroad under the First Amendment to the United States

       Constitution;

   f. Declaring that La. R.S. 14:61, as amended to include pipelines, is unconstitutional as it

       singles out a particular viewpoint for harsher punishment

   g. Declaring that La. R.S. 14:61, as amended to include pipelines, is unconstitutional as

       applied under the First and Fourteenth Amendments to the United States Constitution;

   h. Entering a preliminary injunction enjoining Defendants from enforcing or causing any

       other state actor to enforce La. R.S. 14:61 as it pertains to pipelines and, thereafter,

       entering a permanent injunction prohibiting enforcement of recent amendments to La.

       R.S. 14:61 pertaining to pipelines;



                                                 35
   Case 3:19-cv-00322-JWD-EWD             Document 1      05/22/19 Page 36 of 42




i. Awarding Plaintiffs reasonable attorneys’ fees and costs under 42 U.S.C. § 1988; and

j. Granting such other and further relief as the Court deems just and proper.



   Date: May 22, 2019                             Respectfully submitted,



                                                  s/Pamela C. Spees
                                                  Pamela C. Spees
                                                  La. Bar Roll No. 29679
                                                  Astha Sharma Pokharel
                                                  Pro Hac Vice Motion Pending
                                                  Center for Constitutional Rights
                                                  666 Broadway, 7th Floor
                                                  New York, NY 10012
                                                  Tel & Fax (212) 614-6431
                                                  pspees@ccrjustice.org
                                                  asharmapokharel@ccrjustice.org

                                                  William P. Quigley
                                                  La. Bar Roll No. 7769
                                                  Professor of Law
                                                  Loyola University College of Law
                                                  7214 St. Charles Avenue
                                                  New Orleans, LA 70118
                                                  Tel. (504) 710-3074
                                                  Fax (504) 861-5440
                                                  quigley77@gmail.com




                                           36
Case 3:19-cv-00322-JWD-EWD   Document 1   05/22/19 Page 37 of 42




             Appendix A
        Case 3:19-cv-00322-JWD-EWD               Document 1       05/22/19 Page 38 of 42


     HLS 18RS-1314                                                                    ORIGINAL


     2018 Regular Session

     HOUSE BILL NO. 727

     BY REPRESENTATIVES THIBAUT, ABRAHAM, AMEDEE, ANDERS, BAGLEY,
          BERTHELOT, BILLIOT, BISHOP, TERRY BROWN, CARMODY, STEVE
          CARTER, CHANEY, COUSSAN, CREWS, CROMER, DANAHAY, DAVIS,
          DEVILLIER, DWIGHT, EDMONDS, EMERSON, GUINN, LANCE HARRIS,
          HAVARD, HAZEL, HENSGENS, HODGES, HOFFMANN, HORTON, HOWARD,
          HUVAL, LEBAS, LEOPOLD, MACK, MAGEE, MCFARLAND, MIGUEZ, JIM
          MORRIS, POPE, PUGH, PYLANT, RICHARD, SCHEXNAYDER, SEABAUGH,
          STAGNI, STEFANSKI, TALBOT, THOMAS, WRIGHT, AND ZERINGUE AND
          SENATORS BOUDREAUX, CHABERT, CLAITOR, CORTEZ, ERDEY,
          HEWITT, JOHNS, LAFLEUR, LAMBERT, MORRISH, RISER, THOMPSON,
          WALSWORTH, AND WHITE




     CRIME: Provides relative to unauthorized entry of and criminal damage to a critical
          infrastructure




 1                                             AN ACT

 2   To amend and reenact R.S. 14:61(B)(1) and (C) and to enact R.S. 14:61(B)(3), 61.1, and

 3          61.2, relative to offenses involving critical infrastructure; to provide relative to the

 4          crime of unauthorized entry of a critical infrastructure; to amend the definition of

 5          "critical infrastructure"; to provide for a definition of "pipeline"; to amend penalties

 6          for the crime of unauthorized entry of a critical infrastructure; to create the crime of

 7          criminal damage to critical infrastructure; to provide for elements of the offense; to

 8          provide for criminal penalties; to provide relative to court costs and costs of

 9          investigation; to provide for restitution; to create the crime of conspiracy to engage

10          in unauthorized entry of a critical infrastructure or in criminal damage to a critical

11          infrastructure; to provide for elements of the offense; to provide for criminal

12          penalties; and to provide for related matters.

13   Be it enacted by the Legislature of Louisiana:

14          Section 1. R.S. 14:61(B)(1) and (C) is hereby amended and reenacted and R.S.

15   14:61(B)(3), 61.1, and 61.2 are hereby enacted to read as follows:


                                              Page 1 of 5

     CODING: Words in struck through type are deletions from existing law; words underscored
     are additions.
        Case 3:19-cv-00322-JWD-EWD                Document 1         05/22/19 Page 39 of 42


     HLS 18RS-1314                                                                   ORIGINAL
                                                                                     HB NO. 727

 1          §61. Unauthorized entry of a critical infrastructure

 2                                         *       *         *

 3                 B. For the purposes of this Section, the following words shall have the

 4          following meanings:

 5                 (1) "Critical infrastructure" shall include but not be limited to means any and

 6          all structures, equipment, or other immovable or movable property located within or

 7          upon chemical manufacturing facilities, refineries, electrical power generating

 8          facilities, electrical transmission substations and distribution substations, water

 9          intake structures and water treatment facilities, natural gas transmission compressor

10          stations, liquified natural gas (LNG) terminals and storage facilities, natural gas and

11          hydrocarbon storage facilities, and transportation facilities, such as ports, railroad

12          switching yards, pipelines, and trucking terminals, or any site where the construction

13          or improvement of any facility or structure referenced in this Section is occurring.

14                                         *       *         *

15                 (3) "Pipeline" means flow, transmission, distribution, or gathering lines,

16          regardless of size or length, which transmit or transport oil, gas, petrochemicals,

17          minerals, or water in a solid, liquid, or gaseous state.

18                 C.    Whoever commits the crime of unauthorized entry of a critical

19          infrastructure shall be imprisoned with or without hard labor for not more than five

20          years, fined not more than one thousand dollars or imprisoned with or without hard

21          labor for not more than six years, or both.

22                                         *       *         *

23          §61.1. Criminal damage to a critical infrastructure

24                 A. Criminal damage to a critical infrastructure is the intentional damaging

25          of a critical infrastructure as defined in R.S. 14:61.

26                 B. Any person who commits the crime of criminal damage to a critical

27          infrastructure shall be imprisoned with or without hard labor for not less than one

28          year nor more than fifteen years, fined not more than ten thousand dollars, or both.




                                               Page 2 of 5

     CODING: Words in struck through type are deletions from existing law; words underscored
     are additions.
        Case 3:19-cv-00322-JWD-EWD                Document 1     05/22/19 Page 40 of 42


     HLS 18RS-1314                                                                  ORIGINAL
                                                                                    HB NO. 727

 1                  C. Any person who commits the crime of criminal damage to a critical

 2          infrastructure wherein it is foreseeable that human life will be threatened or

 3          operations of a critical infrastructure will be disrupted as a result of such conduct

 4          shall be imprisoned at hard labor for not less than six years nor more than twenty

 5          years, fined not more than twenty-five thousand dollars, or both.

 6                  D. Any person convicted under the provisions of this Section may be

 7          assessed court costs and the costs of investigation and prosecution reasonably

 8          incurred. The funds received for the costs of investigation shall be remitted to the

 9          law enforcement agency conducting such investigation.

10                  E. In addition to the penalties provided by the provisions of this Section, a

11          person convicted under the provisions of this Section may be ordered to make full

12          restitution to the owner of the property. If a person ordered to make restitution is

13          found to be indigent and therefore unable to make restitution in full at the time of

14          conviction, the court shall order a periodic payment plan consistent with the person's

15          ability to pay.

16          §61.2. Conspiracy to engage in unauthorized entry of a critical infrastructure or to

17                  engage in criminal damage to a critical infrastructure

18                  A. If two or more persons conspire to violate R.S. 14:61, each person shall

19          be imprisoned with or without hard labor for not more than five years, fined not more

20          than ten thousand dollars, or both.

21                  B. Except as provided in Subsection C of this Section, if two or more

22          persons conspire to violate R.S. 14:61.1, each person shall be imprisoned with or

23          without hard labor for not less than one year nor more than fifteen years, fined not

24          more than one hundred thousand dollars, or both.

25                  C. If two or more persons conspire to violate R.S. 14:61.1 wherein it is

26          foreseeable that human life will be threatened or operations of a critical

27          infrastructure will be disrupted as a result of such conduct, each person shall be

28          imprisoned at hard labor for not less than six years nor more than twenty years, fined

29          not more than two hundred fifty thousand dollars, or both.



                                             Page 3 of 5

     CODING: Words in struck through type are deletions from existing law; words underscored
     are additions.
      Case 3:19-cv-00322-JWD-EWD            Document 1       05/22/19 Page 41 of 42


HLS 18RS-1314                                                                   ORIGINAL
                                                                                HB NO. 727


                                          DIGEST

The digest printed below was prepared by House Legislative Services. It constitutes no part
of the legislative instrument. The keyword, one-liner, abstract, and digest do not constitute
part of the law or proof or indicia of legislative intent. [R.S. 1:13(B) and 24:177(E)]

HB 727 Original                    2018 Regular Session                              Thibaut

Abstract: Amends the crime of unauthorized entry of a critical infrastructure and creates
      the crime of criminal damage to a critical infrastructure and the crime of conspiracy
      to commit either of these offenses.

Present law provides for the crime of unauthorized entry of a critical infrastructure and
defines critical infrastructure as any chemical manufacturing facility, refinery, electrical
power generating facility, electrical transmission substation and distribution substation,
water intake structure and water treatment facility, natural gas transmission compressor
station, liquified natural gas (LNG) terminal and storage facility, natural gas and
hydrocarbon storage facility, and transportation facility, such as ports, railroad switching
yards, and trucking terminals.

Proposed law amends the present law definition of "critical infrastructure" to do both of the
following:

(1)     Include any and all structures, equipment, or other immovable or movable property
        located within or upon such facilities, including any site where the construction or
        improvement of any such facility or structure is occurring.

(2)     Include "pipeline" which is defined by proposed law to mean flow, transmission,
        distribution, or gathering lines, regardless of size or length, which transmit or
        transport oil, gas, petrochemicals, minerals, or water in a solid, liquid, or gaseous
        state.

Present law provides that whoever commits the crime of unauthorized entry of a critical
infrastructure shall be fined not more than $1,000 or imprisoned with or without hard labor
for not more than six years, or both.

Proposed law amends the present law penalties to provide that such persons shall be
imprisoned with or without hard labor for not more than five years, fined not more than
$1,000, or both.

Proposed law creates the crime of criminal damage to a critical infrastructure and defines
it as the intentional damaging of a critical infrastructure as defined by present law. Further
provides for the following penalties:

(1)     Imprisonment with or without hard labor for not less than one year nor more than 15
        years, a fine of not more than $10,000, or both.

(2)     If it is foreseeable that human life will be threatened or operations of a critical
        infrastructure will be disrupted as a result of the conduct - imprisonment at hard
        labor for not less than six years nor more than 20 years, a fine of not more than
        $25,000, or both.

Proposed law provides that any person convicted of this offense may be assessed court costs
and the costs of investigation and prosecution reasonably incurred, with the funds received
for the costs of investigation being remitted to the law enforcement agency conducting the
investigation.


                                         Page 4 of 5

CODING: Words in struck through type are deletions from existing law; words underscored
are additions.
      Case 3:19-cv-00322-JWD-EWD             Document 1       05/22/19 Page 42 of 42


HLS 18RS-1314                                                                    ORIGINAL
                                                                                 HB NO. 727

Proposed law authorizes the court to order that the person make full restitution to the owner
of the property either by payment in full or under a periodic payment plan consistent with
the person's ability to pay.

Proposed law creates the crime of conspiracy to engage in unauthorized entry of a critical
infrastructure or to engage in criminal damage to a critical infrastructure, and provides for
the following penalties:

(1)     If two or more persons conspire to commit the crime of unauthorized entry of a
        critical infrastructure, each person shall be imprisoned with or without hard labor for
        not more than five years, fined not more than $10,000, or both.

(2)     If two or more persons conspire to commit criminal damage to a critical
        infrastructure, each person shall be imprisoned with or without hard labor for not less
        than one year nor more than 15 years, fined not more than $100,000, or both.

(3)     If two or more persons conspire to commit criminal damage to a critical
        infrastructure wherein it is foreseeable that human life will be threatened or
        operations of a critical infrastructure will be disrupted as a result of such conduct,
        each person shall be imprisoned at hard labor for not less than six years nor more
        than 20 years, fined not more than $250,000, or both.

(Amends R.S. 14:61(B)(1) and (C); Adds R.S. 14:61(B)(3), 61.1, and 61.2)




                                         Page 5 of 5

CODING: Words in struck through type are deletions from existing law; words underscored
are additions.
